DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-12 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“implementing a machine-learning process via a browser recognition unit (BRU) configured 
to recognize a browser that accesses a website, to determine whether the browser has been activated on a terminal of a user, and to produce a result as a browser identification, without requiring input from the user, and advancing the settlement in a case where the amount of money is less than or equal to an upper limit of an amount of settlement using the deferred payment allowed for the user,  responsive to the acceptance and to the browser identification, without requiring additional input from the user other than the acceptance” as recited in independent claims 1, 11 and 12.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Kent et al (U.S. Pub. 2015/0310483) disclose a system and method for invoking a browser 

	Foster (U.S. Pub. No. 2008/0114684) disclose a transaction system and method.  A merchant's website may recognize the customer’s browser software and thus identify may the customer as a member of and/or participant in the financial transaction system. For example, in one embodiment, the customer's browser may transmit special codes and/or information upon entering the merchant's website. Such codes and/or information may be interpreted by the software installed on the merchant's system to determine that the customer is registered with the financial transaction system.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

September 14, 2021